EXHIBIT 10.DD






VALLEY NATIONAL BANK
1455 Valley Road
Wayne, NJ 07470




January 3, 2017






Mr. Ronald H. Janis
Senior Executive Vice President and General Counsel
Valley National Bancorp
Valley National Bank
1455 Valley Road
Wayne, New Jersey 07470


Dear Mr. Janis:


The Compensation and Human Resources Committee of the Board of Directors of
Valley National Bancorp (“Bancorp”) and Valley National Bank (the “Bank”)
(collectively, the “Company”) have determined that it is in the best interests
of the Bancorp and the Bank for the Company to agree to provide you with certain
limited severance rights as provided herein.
The Board recognizes that your employment by the Company without any severance
agreement, other than your Change in Control Agreement dated the date hereof
(“Change in Control Agreement”), creates tensions which may cause you to seek
opportunities elsewhere or affect your views of your present compensation. These
arrangements are being made to alleviate, in part, those concerns.
In view of the foregoing, in consideration of your employment with the Company
and your consent to this letter, the Company agrees:
1.    If the Company elects to terminate you as a Senior Executive Vice
President and General Counsel of Valley National Bancorp and/or Valley National
Bank (or such office as you shall then hold), the Company will pay you a lump
sum severance benefit equal to 24 months of your annual base salary plus an
amount equal to the sum of (i) one times your most recent annual cash bonus and
(ii) a fraction of your most recent annual cash bonus, with the numerator of the
fraction being the number of months that has elapsed in the current calendar
year prior to your termination date and the denominator of which is 12. The
Company will pay you such amount within 5 business days following the date that
the Release described in Paragraph 3 is effective and irrevocable. This
severance benefit will not be paid if the Company terminates you for “Cause”.
“Cause” means (i) willful and continued failure by the Executive to perform his
duties for the Company after at least one warning in writing from the Company’s
Board of Directors identifying specifically any such failure; (ii) the willful
engaging by the Executive in misconduct which causes material injury to the
Company as specified in a written notice to the Executive from the Board of
Directors; or (iii) conviction of a crime, other than a traffic violation,
habitual drunkenness, drug abuse, or excessive absenteeism other than for
illness, after a warning (with respect to drunkenness or absenteeism only) in
writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company. No severance benefits will be paid





--------------------------------------------------------------------------------

EXHIBIT 10.DD




under paragraphs 1 and 2 hereof in the event you are paid a severance benefit
pursuant to your Change in Control Agreement.
2.     If you are terminated other than for Cause, the Company shall pay you (or
your estate in the case of death) a lump sum amount equal to one hundred
twenty-five percent (125%), less applicable withholdings, of (A) the aggregate
COBRA premium amounts (based upon COBRA rates in effect at date of termination)
for three (3) years of the health, hospitalization and medical insurance
coverage that was being provided to you (and your spouse) at the time of
termination of employment, minus (B) the aggregate amount of any employee
contributions that would have been required of you (determined as of the
termination of employment) for such three (3) year period. The Company also
shall pay you a lump sum amount equal to one hundred twenty-five percent (125%),
less applicable withholdings, of the Company’s share of the premium for three
(3) years of the life insurance coverage provided to a similarly situated active
employee (based upon the coverage and group rates in effect on the date of
termination of employment). The Company will pay you such amounts within 5
business days following the date that the Release described in Paragraph 3 is
effective and irrevocable.
3.    Notwithstanding anything else to the contrary in this letter agreement,
the Company may delay payment of benefits provided in Sections 1 and 2 herein
for six (6) months following your termination from employment to the extent
necessary to comply with Section 409A of the Internal Revenue Code. At the end
of such period of delay, you will be paid the delayed payment amounts, plus
interest for the period of any such delay. For purposes of the preceding
sentence, interest shall be calculated using the six (6) month Treasury Bill
rate in effect on the date on which the payment is delayed, and shall be
compounded daily. If the conditions of the severance exception under Treasury
Regulation Section 1.409A-1(b)(9)(iii) or the short-term deferral rate under
Treasury Regulation 1.409A-1(b)(4) (or any successor Regulations thereto) are
satisfied, payment of benefits shall not be delayed for six (6) months following
termination of employment to the extent permitted under the severance
exceptions.
Notwithstanding anything else to the contrary in this letter agreement,
.payments and benefits provided under Sections 1 and 2 herein are subject to
required federal, state and local tax withholding requirements, the execution by
you of a release of claims in favor of the Company, its affiliates and their
respective officers and directors in a reasonable form to be provided by the
Company (the “Release”) and such Release becoming effective and irrevocable in
accordance with applicable law. The Release will include your resignation from
all other positions with the Company.
As partial consideration for the Company entering into this letter agreement,
you agree as follows:
4.     Following the termination of your employment with the Company for any
reason, you shall retain in confidence any confidential information known to you
concerning the Company and its business.
5.     While you are employed by the Company and for a period of one year
thereafter, you will not, without the prior written approval of the Board of
Directors of Bancorp, directly or indirectly, as officer, director, employee,
five (5) percent shareholder, principal or agent, or in any other capacity, own,
manage, operate, consult with or be employed by any insured depository
institution which transacts business in the States of New Jersey, New York or
Florida if such insured depository institution employs or utilizes you in any
capacity to solicit the Company’s loan, trust, deposit customers, or other
customers of the Company, or employees of the Company. This paragraph shall have
no force or effect after the occurrence of a Change in Control, as such term is
defined in your Change in Control Agreement.
You agree that the Company has no adequate remedy at law for the violation of
paragraphs 4 and 5 and that the Company shall be entitled to injunctive relief
to enforce such provisions.





--------------------------------------------------------------------------------

EXHIBIT 10.DD




Both parties mutually agree as follows:
6.    In the event the Company fails to pay to you or your spouse any of the
benefits provided herein for a period in excess of ten (10) business days after
a written request to do so, you (or your spouse) shall be entitled to be paid or
reimbursed by the Company for the legal fees and expenses incurred by you (or
your spouse) in enforcing or interpreting the provisions of this letter
agreement. The Company hereby agrees to pay or reimburse you for such fees and
expenses on a monthly basis, upon your submission of bills or requests for
payment. A court shall be entitled to deny you your legal fees and expenses only
if it finds you made a claim for benefits hereunder not in good faith and
without reasonable cause.
7.    This letter agreement shall commence on the date hereof and expire on
January 1, 2019 (January 1, 2019 is referred to hereafter as the “Expiration
Date”). On January 1 of each year starting January 1, 2018, the Expiration Date
shall be automatically extended for an additional one (1) year period (so this
letter agreement remains a two (2) year contract) unless you or Bancorp
otherwise elect and so notify the other party in writing 60 calendar days prior
to January 1 of any year starting with January 1, 2018, in which case this
letter agreement shall terminate on the then existing Expiration Date. The
payments required under Sections 1 and 2 shall not be applicable if you
voluntarily retire from the Company and any outstanding stock awards are vested
in connection with that retirement or after you reach age 75.
8.    This letter agreement shall be of no further force and effect following
the occurrence of a “Change in Control” as such term is defined in your Change
in Control Agreement and after the occurrence of a Change in Control your
employment and severance benefits shall be governed only by your Change in
Control Agreement.
9.    This letter agreement shall be binding upon and inure to the benefit of
you, your estate and the Company, and any successor to the Company. Neither this
letter agreement nor any rights arising hereunder may be assigned or pledged by
you. This letter agreement may be amended, supplemented or changed at any time
only by a writing signed by Bancorp and yourself. This letter agreement
constitutes the entire agreement between the Company and you with respect to the
matters covered hereby and replaces any prior agreements or understandings
(whether written or unwritten) with respect to such matters. In the event your
services are terminated and you are entitled to payments, you shall not be
obligated to mitigate your damages and the Company may not offset amounts due to
you hereunder. However, in the event you breach the non-compete contained in
paragraph 5 hereof during any period when it is effective, the Company shall not
thereafter be obligated to provide you with any benefits hereunder and you shall
not be entitled to be paid your legal fees or expenses as provided in paragraph
6 hereof.





--------------------------------------------------------------------------------

EXHIBIT 10.DD




If you are in agreement with the foregoing, please so indicate by signing and
returning to the Company the enclosed copy of this letter, whereupon this letter
shall constitute an agreement between you and the Company.
Very truly yours,


 
VALLEY NATIONAL BANCORP
 
 
 
 
 
 
By: ___________________________
AGREED AND ACCEPTED:
Gerald Korde, Chairman,
 
 
Compensation and Human Resources
 
 
Committee
 
 
 
 
 
_____________________
 
VALLEY NATIONAL BANK
Ronald H. Janis
 
 
 
 
 
 
 
 
By: ___________________________
 
 
Gerald Korde, Chairman,
 
 
Compensation and Human Resources
 
 
Committee
 
 
 
 
 






